Citation Nr: 0013924	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Esq.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
PTSD and assigned a 30 percent evaluation for this 
disability.


REMAND

The veteran seeks an increased evaluation for his service-
connected PTSD, which is currently evaluated as 30 percent 
disabling.  From the Board's preliminary review of the 
record, it is noted that the veteran was last examined by VA 
in October 1991.  At that time, a diagnosis of PTSD was not 
made; however, November 1998 and August 1999 evaluations by 
J. R. Moneypenny, Ph.D. have confirmed a diagnosis of PTSD.  
Nonetheless, the Board finds the evidence of record 
insufficient to accurately evaluate the severity of the 
veteran's disability.

The United States Court of Veterans Appeals (Court) has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1. The RO should schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current manifestations 
and severity of his service-connected 
PTSD.  The veteran is informed that if 
he fails to report for the scheduled 
examination, his claim may be denied.  
See 38 C.F.R. § 3.665 (1999).  The 
examiner should conduct any and all 
necessary evaluations, studies and 
testing.  The examiner should record 
pertinent medical complaints, symptoms 
and clinical findings, and all findings 
should be reported in detail.  The 
examiner should indicate the veteran's 
overall psychological, social and 
occupational functioning using the 
global assessment of functioning (GAF) 
scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
A complete rationale for all opinions 
and conclusions expressed must be given.  
Since it is important "that each 
disability be reviewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the appellant's claims file or, in 
the alternative, the claims file itself, 
should be made available to the examiner 
for review.

2. After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  As this appeal involves an 
initial rating, the RO should determined 
whether staged ratings are in order.  
Fenderson v. West, 12 Vet. App. 119 
(1999).   If the determination remains 
adverse to the veteran, then both the 
veteran and his representative should be 
provided with a supplemental statement 
of the case, and be afforded the 
appropriate time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




